EXHIBIT (p)(1) CODE OF ETHICS Eaton Vance Corp. Eaton Vance Management Boston Management and Research Eaton Vance Investment Counsel Eaton Vance Distributors, Inc. Eaton Vance Funds Effective: September 1, 2000 (as revised June 15, 2009) Internal Use Only TABLE OF CONTENTS Table of Contents Governing Principles Part I. Policy on Personal Securities Transactions Part II. Code of Business Conduct and Ethics for Directors, Officers and Employees General Provisions Appendix 1. Procedures for Policy on Personal Securities Transactions (not part of the Code of Ethics) Appendix 2. Policies to Implement Eaton Vances Policy Against Insider Trading (not part of the Code of Ethics) Appendix 3. Restricted Securities List Procedures (not part of the Code of Ethics) Appendix 4. Foreign Corrupt Practices Act Policy (not part of the Code of Ethics) GOVERNING PRINCIPLES You have the responsibility at all times to place the interests of Clients first, to not take advantage of Client transactions, and to avoid any conflicts, or the appearance of conflicts, with the interests of Clients. The Policy on Personal Securities Transactions provides rules concerning your personal transactions in Securities that you must follow in carrying out these responsibilities. You also have a responsibility to act ethically, legally, and in the best interests of Eaton Vance and our Clients at all times. The Code of Business Conduct and Ethics sets forth rules regarding these obligations. You are expected not only to follow the specific rules, but also the spirit of the Code of Ethics. The Company is required by law to have a Code of Ethics, but the Eaton Vance Code of Ethics goes well beyond the minimum legal requirements. 2 PART I POLICY ON PERSONAL SECURITIES TRANSACTIONS DEFINITIONS Company refers to each of Eaton Vance Corp. (
